Title: To James Madison from James G. Forbes, 13 April 1811 (Abstract)
From: Forbes, James G.
To: Madison, James


13 April 1811, New York. “As the annexation of the hanseatic towns to the French Empire may have given the finishing stroke to the official duties of my Brother John M. Forbes, the Consul at Hamburg during a period of nine fruitless Years of unprecedented interruption to neutral Commerce—may I hope, that the President … will Consider my Brothers Conduct and afford him such continued marks of his approbation as he ever strived to merit.”
